DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s response filed 30 November 2020 has overcome the objections to the specification and claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the specification and claims and rejections under 35 U.S.C. 112 have been withdrawn.  However, Applicant’s amendment has introduced new objections and rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.  Applicant argues on Page 10 of the Remarks that Siles is directed to recycled scrap aluminum comprising a combination of alloys and therefore is not directed to metal containers made with a 1xxx series alloy, a 3xxx series alloy or a 5xxx series alloy.  Further Applicant notes on Page 8 of the Remarks filed 30 November 2020 that Claim 15 has been amended to incorporate the subject matter of claim 19, now cancelled.  However, Examiner respectfully submits that all of the subject matter of claim 19 has not been incorporated into Claim 15.  Specifically, new claim 15 excludes the .
Further, Applicant argues on Pages 10-11 of the Remarks that the container of Siles would be unsuitable for the electroforming process of Zittel and therefore the two references are not combinable.  Examiner respectfully submits that Zittel discloses that the technique is useful for thicknesses less than 0.020 inches (Col 5, L39). Siles teaches the material claimed and thicknesses less than 0.02 inches (0.0098 - 0.0155: Par. 0013). Further, Siles is relied upon to teach that aluminum cans are made from the claimed types of aluminum, not the specific thickness of can.  Applicant’s arguments are not persuasive as Siles and Zittel disclose the same product (aluminum cans within overlapping thickness ranges) and the same material.
Therefore, Applicant’s arguments with respect to claim(s) 15 have been considered but are not persuasive and are further moot because the arguments are directed to new claim language and the new ground of rejection does not rely on the current combination of references being used in this Office Action.  Applicant’s amendment necessitated the new grounds of rejection.
Claim Objections
Claims 15 and 27 are objected to because of the following informalities:
Claim 15 - 
“A 5xxx series aluminum alloy” (line 9). Examiner suggests, “a 5xxx series aluminum alloy”
Claim 27 - 
“A 5xxx series aluminum alloy” (line 9). Examiner suggests, “a 5xxx series aluminum alloy”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the phrase, “wherein the workpiece comprises and AA series aluminum alloy selected from the group consisting of” (lines 8-9) renders the claim indefinite.  The phrase, “selected from the group consisting of” has been interpreted as recited a Markush group. However, line 8 recites, “wherein the workpiece comprises.”  Therefore, it is unclear whether or not the claim is limiting the workpiece to the Markush group or other materials may be present in addition to one alloy selected from the Markush group.
Regarding Claim 27, the phrase, “wherein the workpiece comprises and AA series aluminum alloy selected from the group consisting of” (lines 8-9) renders the claim indefinite.  The phrase, “selected from the group consisting of” has been interpreted as recited a Markush group. However, line 8 recites, “wherein the workpiece comprises.”  Therefore, it is unclear whether or not the claim is limiting the workpiece to the Markush group or other materials may be present in addition to one alloy selected from the Markush group.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites wherein the workpiece is constructed from aluminum, aluminum alloys, steel, steel alloys or combinations thereof.  However, Claim 15 appears to be claiming a Markush group of materials which does not include aluminum, steel, steel alloys, or combinations of these with aluminum alloys as well.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites wherein the workpiece is constructed from aluminum, aluminum alloys, steel, steel alloys or combinations thereof.  However, Claim 27 appears to be claiming a Markush group of materials which does not include aluminum, steel, steel alloys, or combinations of these with aluminum alloys as well.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel (U.S. 5,730,016) in view of Zaima et al., hereinafter Zaima, (U.S. 2018/0170656).
Regarding Claim 15, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a 
Zaima teaches an aluminum container within the same thickness (Par. 0066) disclosed by Zittel, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (1070 aluminum alloy: Par. 0066) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Zittel from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Zaima, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Regarding Claim 16, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 18, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Industry standard 12 oz aluminum beverage container: Col 3, L40).
Regarding Claim 20, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded 
Regarding Claim 21, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is the 1xxx series aluminum alloy (1070 aluminum alloy: Par. 0066).
Regarding Claim 22, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above. Zaima further teaches wherein the 1xxx series aluminum alloy is selected from the group consisting of AA1060, AA1070 and a combination thereof (1070 aluminum alloy: Par. 0066).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Zaima and Houghton et al., hereinafter Houghton, (U.S. 4,412,327).
Regarding Claim 17, the combination of Zittel and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton .
Claims 27, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn (U.S. 5,682,786) and Zaima.
Regarding Claim 27, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a workpiece).  Zittel does not disclose wherein the metal container is configured with a stamped feature on the bottom of the metal container.
However, Hahn teaches an aluminum container configured with a stamped feature on the bottom of the metal container (It may be stamped onto the container domer of the present invention thereby to form the desired some structure: Col 4, L60-62) in order to increase the mechanical strength of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Zittel with a stamped dome structure on the bottom of the container, as taught by Hahn, in order to increase the mechanical strength of the container (Hahn: Col 4, L52).  Zittel is silent to the type of aluminum and therefore wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy.
Zaima teaches an aluminum container within the same thickness (Par. 0066) disclosed by Zittel, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx 
Regarding Claim 28, the combination of Zittel, Hahn, and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 30, the combination of Zittel, Hahn and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Industry standard 12 oz aluminum beverage container: Col 3, L40).
Regarding Claim 31, the combination of Zittel, Hahn, and Zaima teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature (See Fig. 5), a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (See Fig. 5).
Regarding Claim 32, the combination of Zittel, Hahn, and Zaima teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is the .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn, Zaima, and Houghton.
Regarding Claim 29, the combination of Zittel, Hahn, and Zaima teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton .
Claims 15 (alternative interpretation), 16, 18, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Myers et al., hereinafter Myers, (U.S. 2008/0022746).
Regarding Claim 15, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a workpiece).  Zittel is silent to the type of aluminum and therefore wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy.
Myers 
Regarding Claim 16, the combination of Zittel and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 18, the combination of Zittel and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Industry standard 12 oz aluminum beverage container: Col 3, L40).
Regarding Claim 20, the combination of Zittel and Myers teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature (See Fig. 5), a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (See Fig. 5).
Regarding Claim 23, the combination of Zittel and Myers teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy (3104 aluminum alloy: Par. 0042).
Regarding Claim 24, the combination of Zittel and Myers teach all elements of the claimed invention as stated above. Myers further teaches wherein the 3xxx series aluminum alloy is selected from the group consisting of AA3104, AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Myers and Houghton.
Regarding Claim 17, the combination of Zittel and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton teaches the formation of 12 oz aluminum cans with a thickness of at least 0.003” (Thickness “b” (Col 7) from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming 12 oz aluminum cans.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Zittel from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming.
Claims 27 (alternative interpretation), 28, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn and Myers.
Regarding Claim 27, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a workpiece).  Zittel does not disclose wherein the metal container is configured with a stamped feature on the bottom of the metal container.
Hahn teaches an aluminum container configured with a stamped feature on the bottom of the metal container (It may be stamped onto the container domer of the present invention thereby to form the desired some structure: Col 4, L60-62) in order to increase the mechanical strength of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Zittel with a stamped dome structure on the bottom of the container, as taught by Hahn, in order to increase the mechanical strength of the container (Hahn: Col 4, L52).  Zittel is silent to the type of aluminum and therefore wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy.
Myers teaches an aluminum container within the same thickness (Par. 0042) disclosed by Zittel, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (3104 aluminum alloy: Par. 0042) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Zittel from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Myers, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Regarding Claim 28, the combination of Zittel, Hahn, and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 30, the combination of Zittel, Hahn and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, 
Regarding Claim 31, the combination of Zittel, Hahn, and Myers teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature (See Fig. 5), a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (See Fig. 5).
Regarding Claim 33, the combination of Zittel, Hahn, and Myers teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy selected from the group consisting of AA3104, AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn, Myers, and Houghton.
Regarding Claim 29, the combination of Zittel, Hahn, and Myers teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton teaches the formation of 12 oz aluminum cans with a thickness of at least 0.003” (Thickness “b” (Col 7) from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming 12 oz aluminum cans.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claims 15 (alternative interpretation), 16, 18, 20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Biondich (U.S. 5,776,270).
Regarding Claim 15, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a workpiece).  Zittel is silent to the type of aluminum and therefore wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy.
Biondich 
Regarding Claim 16, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 18, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Industry standard 12 oz aluminum beverage container: Col 3, L40).
Regarding Claim 20, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature (See Fig. 5), a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (See Fig. 5).
Regarding Claim 25, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 26, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above. Biondich further teaches wherein the 5xxx series aluminum alloy is selected from the group consisting of AA5182, AA5052; AA5042; AA5352, and combinations thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Biondich and Houghton.
Regarding Claim 17, the combination of Zittel and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton teaches the formation of 12 oz aluminum cans with a thickness of at least 0.003” (Thickness “b” (Col 7) from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming 12 oz aluminum cans.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Zittel from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming.
Claims 27 (alternative interpretation), 28, 30, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn and Biondich.
Regarding Claim 27, Zittel discloses a metal container (Industry standard 12 oz aluminum beverage container: Col 3, L40) comprising an upper portion (See Fig. 6, top of container), a body (See Fig. 6, middle portion of container), and a bottom (See Fig. 6, bottom of container), wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the bottom of the metal container, and combinations thereof (Aluminum container to be shaped: Col 7, L21 & Split die body Fig. 5, #62. Examiner notes that the contour would form a stamped feature on the body of the aluminum container), wherein the metal container comprises a workpiece (See Fig. 6, Examiner notes that the container is being worked, therefore, a workpiece).  Zittel does not disclose wherein the metal container is configured with a stamped feature on the bottom of the metal container.
Hahn teaches an aluminum container configured with a stamped feature on the bottom of the metal container (It may be stamped onto the container domer of the present invention thereby to form the desired some structure: Col 4, L60-62) in order to increase the mechanical strength of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Zittel with a stamped dome structure on the bottom of the container, as taught by Hahn, in order to increase the mechanical strength of the container (Hahn: Col 4, L52).  Zittel is silent to the type of aluminum and therefore wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy.
Biondich teaches an aluminum container within the same thickness (Col 4, L62) disclosed by Zittel, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Zittel from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Biondich, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Regarding Claim 28, the combination of Zittel, Hahn, and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece thickness ranges from at least 0.003" to not greater than 0.039" (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57 & Metal having a thickness that is less than approximately 0.020 inches: Col 5, L39).
Regarding Claim 30, the combination of Zittel, Hahn and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece is constructed from: aluminum, 
Regarding Claim 31, the combination of Zittel, Hahn, and Biondich teach all elements of the claimed invention as stated above.  Zittel further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature (See Fig. 5), a finish, a feature, and combinations thereof, wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature (See Fig. 5), a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (See Fig. 5).
Regarding Claim 34, the combination of Zittel, Hahn, and Biondich teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy selected from the group consisting of AA 5182; AA 5052; AA5042; AA5352; and a combination thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of Hahn, Biondich, and Houghton.
Regarding Claim 29, the combination of Zittel, Hahn, and Biondich teach all elements of the claimed invention as stated above. Zittel further discloses wherein the workpiece comprises a container with a sidewall thickness of at least 0.003” (Thickness of approximately 0.004 to 0.008 inches: Col 2, L57). Zittel further discloses that the container is a 12 oz aluminum beverage container but is silent to wherein the workpiece is formed from a sheet having a thickness of at least 0.006”.
Houghton teaches the formation of 12 oz aluminum cans with a thickness of at least 0.003” (Thickness “b” (Col 7) from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming 12 oz aluminum cans.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799